Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,841536 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the cited arts alone or in reasonable combination teaches {transmit the first dataset to a destination device; receive a second dataset from the destination device or from memory, wherein the received second dataset comprises image data generated by a capture of one or more images or impressions of a second user at a second location; generate one or more control signals based on the received second dataset; and transmit the one or more control signals to a component that manipulates a special effects material at the first location in response to the one or more control signals, wherein the one or more control signals are configured to cause the component to generate special effects to form a representative contour of the second user from the manipulation of the special effects material at the first location} as claimed in claim 1 or {a special effects system configured to generate one or more control signals based on the received second dataset to drive three-dimensional manipulation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652